Case: 10-10670   Document: 00511542127   Page: 1   Date Filed: 07/15/2011




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                  July 15, 2011

                                 No. 10-10670                     Lyle W. Cayce
                                                                       Clerk

GRETA CRAWFORD,

                                          Plaintiff - Appellant
v.

UNITED STATES OF AMERICA; UNITED STATES DEPARTMENT OF
HOMELAND SECURITY; JANET NAPOLITANO, SECRETARY,
DEPARTMENT OF HOMELAND SECURITY; UNITED STATES ATTORNEY’S
OFFICE; STEPHEN P. FAHEY; ERIC HOLDER, UNITED STATES
ATTORNEY GENERAL; UNITED STATES COURTS; JUDGE SAM A.
LINDSAY; JIM DUFF, Director, Administrative Office of the United States
Courts; UNITED STATES POSTAL SERVICE; PATRICK R. DONAHOE, United
States Postal Service Postmaster General & Chief Executive Officer; UNITED
STATES MARSHALS SERVICE; JOHN F. CLARK, Director of United States
Marshals Service; CUNNINGHAM & MOORE; PUBLISHING CONCEPTS,
L.P.; FIRST AMERICAN PAYMENT SYSTEMS, LIMITED PARTNERSHIP;
DOES 1-10; CERTIFIED PAYMENT PROCESSING, L.P., doing business as
Summit Merchant Solutions,

                                          Defendants - Appellees



                  Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:09-CV-994


Before JONES, Chief Judge, and BARKSDALE and GRAVES, Circuit Judges.
   Case: 10-10670       Document: 00511542127         Page: 2     Date Filed: 07/15/2011



                                       No. 10-10670

PER CURIAM:*
       This Court has considered this appeal on the basis of the briefs and
pertinent portions of the record. Having done so, the judgment is affirmed,
essentially for the reasons stated in the magistrate judge’s report and
recommendation, adopted by the district court. Further, Crawford is warned
that future filings of repetitious or frivolous appeals may result in the imposition
of sanctions. These sanctions may include dismissal, monetary sanctions, and
restrictions on her ability to file papers in this court and any court subject to this
court’s jurisdiction.
                                                                             AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2